



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dirie, 2013 ONCA 309

DATE: 20130513

DOCKET: C54815

Rosenberg, Epstein and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Abdi Dirie

Applicant/Appellant

Abdi Dirie, appearing in person

Margaret Bojanowska, acting as duty counsel

Mabel Lai, for the respondent

Heard: January 14, 2013

On appeal from the sentence imposed on December 6, 2011
    by Justice Ian A. MacDonnell of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

The appellant appeals the sentence of 24 months imprisonment and
    probation imposed by MacDonnell J. following the appellant's conviction on 6
    counts of robbery, 2 counts of unlawful confinement, one count of being masked
    with intent and one count of using an imitation firearm while committing
    robbery. These offences arise out of a serious armed robbery at a Fortino's
    grocery store in the City of Toronto.

[2]

Shortly after 10:30 p.m. on the evening of March 26, 2009, four masked
    and hooded men entered the store. While the store was closed to the public at
    that time there were a number of employees present. The men were armed with
    what turned out to be imitation firearms, including an imitation machine gun.
    The trial judge found that the appellant was carrying the imitation machine
    gun. The men rounded up the store employees at gunpoint, confined them and
    stole their property as well as money from the store safe. Evidence that about
    two hours before the robbery four men, including the appellant, entered the
    store to conduct surveillance demonstrated some planning of the robbery.

[3]

As the trial judge recognized, the most important mitigating factors
    were the appellant's age and lack of prior criminal record. At the time of the
    offence the appellant was only 18 years of age. By the time of sentencing he
    was 21 years of age. The appellant did not complete high school and his future
    plans were uncertain. The appellant was on bail for approximately 18 months on
    strict conditions. He also spent 13 ½ months in pre-sentence custody when his
    bail was cancelled.

[4]

In his reasons, the trial judge referred to similar cases, including
R.
    v. Burnett,
2007 ONCA 478 where this court reduced a penitentiary sentence
    to two years less one day imprisonment. Like this case, the accused in
Burnett
robbed a store while masked and armed with an imitation firearm. The trial
    judge distinguished
Burnett
on the basis that the circumstances of the
    robbery in that case were less serious and Burnett's prospect for
    rehabilitation was much better thus justifying giving less weight to general
    deterrence. In this court, the appellant submits that
Burnett
cannot
    be distinguished from this case, at least not to the extent of justifying a
    sentence of 54 months imprisonment, which was the effective sentence imposed on
    the appellant after credit for pre-sentence custody and time spent on strict
    bail conditions.

[5]

We have not been persuaded that the trial judge erred in principle or
    that the sentence was manifestly unfit. We agree with the trial judge that
Burnett
was indeed a much less serious offence. The offence committed by the appellant
    involved more planning, the involvement of other perpetrators, the use of what
    appeared to be more dangerous weapons, and the robbery and confinement of many
    more people. Despite the appellant's age and lack of criminal record, the trial
    judge was right to give significant weight to general deterrence and
    denunciation. He also took into account other objectives including individual
    deterrence and rehabilitation. But, as the trial judge noted, the appellant's
    moral blameworthiness was very high. His role, brandishing the imitation
    machine gun while the victims were rounded up was a central component of the
    scheme.

[6]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.

"M. Rosenberg J.A."

"Gloria Epstein J.A."

"P. Lauwers J.A."


